MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 170 
Docket:	   Cum-16-509	
Argued:	   June	14,	2017	
Decided:	  August	1,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                              STATE	OF	MAINE	
                                                     	
                                                    v.	
                                                     	
                                             YVONNE	MICHAUD	
	
	
SAUFLEY,	C.J.	

	        [¶1]		Yvonne	Michaud	drove	her	vehicle	into	the	oncoming	traffic	lane	

on	 Route	 302	 in	 Westbrook	 in	 an	 attempt	 to	 pass	 several	 cars	 ahead	 of	 her.		

When	 she	 was	 unable	 to	 return	 to	 her	 own	 travel	 lane,	 her	 vehicle	 collided	

with	an	oncoming	car	head	on,	badly	injuring	that	car’s	occupants.		She	now	

appeals	 from	 the	 judgment	 of	 conviction	 entered	 by	 the	 court	 (Cumberland	

County,	 Warren,	 J.)	 after	 a	 jury	 found	 her	 guilty	 of	 two	 counts	 of	 aggravated	

assault	 (Class	 B),	 17-A	 M.R.S.	 §	208(1)(B)	 (2016),1	 and	 two	 counts	 of	

aggravated	 driving	 to	 endanger	 (Class	 C),	 29-A	 M.R.S.	 §	2413(1-A)	 (2016).		

Michaud	argues	that	the	court	abused	its	discretion	in	admitting	evidence	of	


    1		Although	section	208(1)(B)	was	amended	after	the	time	of	the	collision,	it	was	not	altered	in	

substance,	 and	 we	 cite	 to	 the	 current	 version	 of	 the	 statute.	 	 See	 P.L.	 2015,	 ch.	 358,	 §	 1	 (effective	
Oct.	15,	2015)	(codified	at	17-A	M.R.S.	§	208(1)(B)	(2016)).	
2	

the	victims’	injuries	when	she	was	willing	to	stipulate	that	they	had	sustained	

serious	 bodily	 injuries	 and	 in	 denying	 her	 motion	 for	 a	 new	 trial	 based	 on	

prosecutorial	misconduct.		We	affirm	the	judgment.	

                                   I.		BACKGROUND	

	      [¶2]	 	 On	 August	 6,	 2015,	 at	 about	 6:30	 p.m.,	 Michaud	 was	 driving	

westbound	 on	 Route	 302	 in	 Westbrook	 in	 a	 GMC	 sport	 utility	 vehicle	 when	

she	decided	to	pass	several	cars	in	front	of	her.		She	pulled	into	the	eastbound	

lane	 and,	 unable	 to	 return	 to	 her	 own	 lane,	 collided	 with	 a	 Ford	 Focus.	 	 The	

driver	of	the	Focus	and	his	passenger	suffered	serious	injuries.			

	      [¶3]	 	 In	 April	 2016,	 Michaud	 was	 charged	 by	 indictment	 with	 two	

counts	 of	 aggravated	 assault	 and	 two	 counts	 of	 driving	 to	 endanger.	 	 She	

pleaded	not	guilty.		Before	the	trial,	she	moved	in	limine	to	exclude	evidence	

of	 the	 victims’	 injuries	 as	 irrelevant	 or	 of	 minimal	 probative	 value	 in	

comparison	to	the	danger	of	unfair	prejudice	because	she	would	stipulate	that	

the	 victims	 suffered	 serious	 bodily	 injuries.	 	 See	 17-A	M.R.S.	 §§	 2(5),	 (23),	

208(1)(B)	 (2016);	 29-A	 M.R.S.	 §	 2413(1-A);	 M.R.	 Evid.	 402,	 403.	 	 The	 court	

excluded	 certain	 photographs	 as	 duplicative	 or	 inflammatory	 but	 allowed	

others	to	be	admitted.		A	jury	trial	was	held	in	September	2016.			
                                                                                          3	

	      [¶4]	 	 Defense	 counsel	 told	 the	 jury	 in	 his	 opening	 statement	 that	

Michaud	 would	 testify	 and	 admit	 that	 the	 victims	 suffered	 serious	 bodily	

injury.		The	State	initially	declined	to	accept	the	stipulation	that	Michaud	had	

offered	 in	 her	 motion	 in	 limine,	 and,	 during	 the	 trial,	 the	 State	 presented	

evidence	 of	 the	 extent	 of	 the	 victims’	 injuries	 through	 testimony	 and	

photographs.	 	 The	 State’s	 evidence	 also	 included	 testimony	 from	 a	 crash	

reconstructionist	of	the	Westbrook	Police	Department	and	a	forensic	mapper.			

	      [¶5]		Later	in	the	trial,	the	State	agreed	to	Michaud’s	stipulation	that	the	

victims	had	suffered	serious	bodily	injury	so	that	it	would	not	need	to	present	

two	doctors	it	had	planned	to	call	as	witnesses.		Michaud	testified	on	her	own	

behalf.			

	      [¶6]	 	 The	 State	 and	 Michaud	 presented	 closing	 arguments.	 	 In	 its	

rebuttal	 to	 Michaud’s	 closing	 argument,	 the	 State	 made	 the	 following	

argument:	

       	      And	with	regards	to	the	crash	reconstructionist,	there	is	an	
       old	 saying	 that	 science	 doesn’t	 lie,	 doesn’t	 lie	 and	 doesn’t	 forget.		
       What	 you	 heard	 with	 regards	 to	 the	 feet	 per	 second	 to	 the	
       mileage,	 there	 is	 nothing	 that	 can	 change	 that	 from	 what	 [the	
       forensic	 mapper]	 and	 [the	 crash	 reconstructionist]	 did	
       scientifically	 when	 it	 came	 to	 the	 crash,	 the	 point	 of	 impact,	 the	
       resting	 place.	 	 Defense	 counsel	 just	 tries	 to	 bring	 up	 a	 point	 that	
       [the	 forensic	 mapper]	 said,	 yeah,	 it’s	 possible.	 	 That’s	 not	 the	
       standard.	 	 That’s	 not	 the	 standard.	 	 It’s	 beyond	 a	 reasonable	
       doubt.	 	 And	 science	 shows	 what	 happened	 that	 day.	 	 Science	
4	

     shows	that	it	was	[the	driver	of	the	Focus]	that	was	moving	to	the	
     side,	 that	 there	 was	 little	 evidence	 that	 the	 defendant	 even	
     made—tried	to	ditch	her	car.		Look	at	the	map.	
     	
Michaud	did	not	object	to	that	comment	or	to	any	other	aspect	of	the	State’s	

closing	argument.	

	        [¶7]		The	jury	found	Michaud	guilty	of	all	charges.		Michaud	moved	for	a	

new	 trial,	 raising	 both	 of	 the	 issues	 now	 presented	 on	 appeal.	 	 The	 court	

denied	Michaud’s	motion	for	a	new	trial.		After	a	sentencing	hearing,	the	court	

sentenced	Michaud	to	two	years	in	prison	for	each	of	the	convictions,	to	run	

concurrently,	with	all	but	fourteen	days	suspended	for	all	counts	and	one	year	

of	probation.2		Michaud	timely	appealed	from	the	judgment	of	conviction.		See	

15	M.R.S.	§	2115	(2016);	M.R.	App.	P.	2.			

                                       II.		DISCUSSION	

A.	      Admission	of	Evidence	of	Injuries	

	        [¶8]	 	 A	 court	 has	 the	 discretion	 to	 exclude	 relevant	 evidence	 “if	 its	

probative	 value	 is	 substantially	 outweighed	 by	 a	 danger	 of	 .	 .	 .	 unfair	

prejudice.”	 	 M.R.	 Evid.	 403.	 	 For	 purposes	 of	 Rule	 403,	 prejudice	 “means	 an	

undue	 tendency	 to	 move	 the	 fact	 finders	 to	 decide	 the	 issue	 on	 an	 improper	

basis.”	 	 State	 v.	 Renfro,	 2017 ME 49,	 ¶	 9,	 157 A.3d 775  (quotation	 marks	

     2		The	court	also	imposed	fines	and	surcharges	of	$1,150	and	ordered	Michaud	to	perform	500	

hours	of	community	service.			
                                                                                                                 5	

omitted).	 	 If	 the	 evidence	 has	 “minimal	 significance,”	 for	 instance	 if	 “it	 is	

probative	 only	 of	 uncontroverted	 facts”	 or	 “its	 value	 is	 merely	 cumulative	 of	

other	less	prejudicial	evidence,”	the	court	must	examine	the	evidence	closely	

to	 determine	 whether	 to	 admit	 it.	 	 State	 v.	 Conner,	 434 A.2d 509,	 512	 (Me.	

1981).		We	review	the	court’s	determination	of	relevance	for	clear	error.		See	

State	v.	Kendall,	2016 ME 147,	¶	30,	148 A.3d 1230.		The	trial	court’s	weighing	

of	 probative	 value	 against	 the	 danger	 of	 unfair	 prejudice	 is	 reviewed	 for	 an	

abuse	of	discretion.		State	v.	Sexton,	2017 ME 65,	¶	30,	159 A.3d 335.	

	       [¶9]	 	 As	 the	 trial	 court	 noted,	 the	 State	 is	 not	 required	 to	 accept	 a	

stipulation	 from	 the	 defendant.	 	 The	 State	 must	 be	 allowed,	 within	 the	 rules	

and	 the	 bounds	 of	 justice,	 to	 present	 its	 entire	 case.	 	 See	 Old	Chief	 v.	 United	

States,	519 U.S. 172,	186-89	(1997).		Therefore,	although	Michaud	offered	to	

stipulate	 to	 the	 injuries	 before	 trial,	 the	 State	 was	 under	 no	 obligation	 to	

accept	 the	 stipulation.3	 	 It	 then	 became	 incumbent	 upon	 the	 court	 to	 assure	

that	the	probative	value	of	the	evidence	offered	by	the	State	on	the	element	of	

the	victims’	injuries	was	not	substantially	outweighed	by	the	danger	of	unfair	

prejudice.		See	M.R.	Evid.	403;	Conner, 434 A.2d	at	512.	
      3	 	 As	 the	 Supreme	 Court	 of	 the	 United	 States	 eloquently	 noted	 in	 Old	 Chief	 v.	 United	 States,	

“People	who	hear	a	story	interrupted	by	gaps	of	abstraction	may	be	puzzled	at	the	missing	chapters	
.	.	.	.	A	convincing	tale	can	be	told	with	economy,	but	when	economy	becomes	a	break	in	the	natural	
sequence	of	narrative	evidence,	an	assurance	that	the	missing	link	is	really	there	is	never	more	than	
second	best.”		519 U.S. 172,	189	(1997).	
6	

       [¶10]	 	 The	 trial	 court	 undertook	 that	 balancing	 assessment	 and	

excluded	 certain	 duplicative	 and	 inflammatory	 evidence	 of	 the	 victim’s	

injuries	 but	 appropriately	 allowed	 the	 State	 to	 present	 some	 evidence	 to	

illustrate	the	nature	and	extent	of	the	injuries	that	the	victims	suffered.		The	

nature	of	the	victims’	injuries	was	probative	both	of	the	injury	element	of	each	

charged	 crime,	 see	 17-A	M.R.S.	 §§	 2(5),	 (23),	 208(1)(B);	 29-A	 M.R.S.	

§	2413(1-A),	 and	 of	 whether	 Michaud	 was	 driving	 in	 a	 manner	 that	 was	

reckless,	 see	 17-A	 M.R.S.	 §§	35(3)(A),	 (C),	 208(1)(B)	 (2016),	 or	 criminally	

negligent,	 see	 17-A	 M.R.S.	 §	35(4)(A),	 (C)	 (2016);	 29-A	 M.R.S.	 §	 2413(1-A).		

The	results	of	the	crash,	including	the	differing	injuries	suffered	by	the	driver	

and	passenger,	were	relevant	and	were	probative	of	the	nature	of	the	collision	

and	 how	 it	 occurred.	 	 See	 M.R.	 Evid.	 401,	 403.	 	 The	 court	 did	 not	 abuse	 its	

discretion	 in	 determining	 that	 the	 probative	 value	 of	 the	 evidence	 was	 not	

substantially	 outweighed	 by	 the	 danger	 of	 unfair	 prejudice	 to	 Michaud.	 	 See	

Conner, 434 A.2d	 at	 512.	 	 Once	 the	 State	 accepted	 the	 stipulation,	 it	 ceased	

presenting	evidence	on	the	nature	of	the	injuries	and	did	not	call	the	doctors	

to	testify.		The	court	did	not	err	in	its	treatment	of	the	evidence	of	the	victims’	

injuries.	
                                                                                      7	

B.	   Prosecutorial	Misconduct	

	     [¶11]	 	 When	 a	 defendant	 raises	 an	 issue	 of	 prosecutorial	 misconduct	

through	a	motion	for	a	new	trial	without	having	previously	raised	an	objection	

before	 the	 jury	 reached	 its	 verdict,	 “we	 review	 the	 court’s	 decision	 on	 the	

motion	for	a	new	trial	for	an	abuse	of	discretion”	but	“review	the	effect	of	the	

challenged	comments	for	obvious	error	affecting	[the	defendant]’s	substantial	

rights.”		State	v.	Daluz,	2016 ME 102,	¶	50,	143 A.3d 800.		Obvious	error	exists	

if	there	is	“(1)	an	error,	(2)	that	is	plain,	and	(3)	that	affects	substantial	rights.”		

Id.	 ¶	51	 (quotation	 marks	 omitted).	 	 “If	 these	 conditions	 are	 met,	 we	 will	

exercise	 our	 discretion	 to	 notice	 an	 unpreserved	 error	 only	 if	 we	 also	

conclude	 that	 (4)	the	 error	 seriously	 affects	 the	 fairness	 and	 integrity	 or	

public	reputation	of	judicial	proceedings.”		Id.	(quotation	marks	omitted).	

	     [¶12]	 	 In	 making	 closing	 arguments,	 “ethical	 obligations	 require	 a	

prosecutor	 to	 avoid	 inviting	 a	 jury	 to	 make	 its	 decision	 based	 on	 bias,	

prejudice,	 conjecture,	 or	 any	 other	 impermissible	 basis.”	 	 State	 v.	 Dolloff,	

2012 ME 130,	 ¶	40,	 58 A.3d 1032.	 	 A	 prosecutor	 may	 not	 employ	 “the	

authority	or	prestige	of	the	prosecutor’s	office	to	shore	up	the	credibility	of	a	

witness,	 sometimes	 called	 ‘vouching,’”	 id.	 ¶	 42, and	 may	 not	 express	 “a	
8	

personal	 belief	 about	 [a]	 witness’s	 overall	 credibility,”	 State	 v.	 Hassan,	 2013
ME 98,	¶	33,	82 A.3d 86 (quotation	marks	omitted)		

	     [¶13]	 	 Here,	 the	 statement	 that	 “science	 doesn’t	 lie”	 was	 isolated,	 was	

not	initially	objected	to,	and	did	not	involve	vouching	for	a	particular	witness.		

See	Dolloff,	2012 ME 130,	¶	42,	58 A.3d 1032.		Most	important,	the	prosecutor	

never	 argued	 that	 Michaud	 was	 lying.	 	 Cf.	 State	 v.	 Smith,	 456 A.2d 16,	 17-18	

(Me.	 1983)	 (involving	 several	 prosecutorial	 statements	 that	 the	 defendant	

was	 lying).	 	 Viewed	 in	 context,	 the	 prosecutor’s	 statement	 was	 part	 of	 a	

proper	 argument	 designed	 to	 highlight	 discrepancies	 in	 the	 evidence	 to	

appropriately	address	witness	credibility.		See	State	v.	Skarbinski,	2011 ME 65,	

¶	5,	21 A.3d 86.		The	prosecutorial	comment	did	not	result	in	obvious	error,	

and	 the	 court	 did	 not	 abuse	 its	 discretion	 in	 denying	 the	 motion	 for	 a	 new	

trial.		See	Daluz,	2016 ME 102,	¶	50,	143 A.3d 800.	

      The	entry	is:	

                    Judgment	affirmed.	
	
	     	      	      	      	      	
	                          	
                                                                               9	

Walter	F.	McKee,	Esq.	(orally),	and	Henry	E.M.	Beck,	Esq.,	McKee	Law,	P.A.,	
Augusta,	for	appellant	Yvonne	Michaud	
	
Stephanie	Anderson,	District	Attorney,	and	Meghan	E.	Connelly,	Asst.	Dist.	
Atty.	(orally),	Portland,	for	appellee	State	of	Maine	
	
	
Cumberland	County	Unified	Criminal	Docket	docket	number	CR-2016-2146	
FOR	CLERK	REFERENCE	ONLY